UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-5149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAIZON ANTOINE RIVERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:08-cr-01151-DCN-1)


Submitted:   October 7, 2010                 Decided:   November 18, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.       William N. Nettles, United
States   Attorney,  Matthew   Modica,   Assistant  United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Laizon       A.     Rivers      appeals    his     conviction      and      sixty-

month    sentence        imposed      after    he     pled    guilty     to   carrying      a

firearm during and in relation to a drug trafficking offense in

violation of 18 U.S.C. § 924(c)(1)(A) (2006).                          Rivers’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting that, in his opinion, there are no meritorious

grounds for appeal, but questioning whether Rivers’s plea was

knowing    and    voluntary,          and   whether     the    sentence       imposed     was

reasonable.       We affirm.

            Because Rivers did not move in the district court to

withdraw his guilty plea, we review any error in the Fed. R.

Crim. P. 11 hearing for plain error.                    United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002).                     “To establish plain error,

[Rivers] must show that an error occurred, that the error was

plain,    and    that     the    error      affected     his    substantial        rights.”

United States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).

Our review of the record leads us to conclude that the district

court fully complied with Rule 11, and that Rivers’s guilty plea

was knowing and voluntary and supported by an independent basis

in fact.

            We next review Rivers’s sentence.                     The district court

sentenced       Rivers    to    the    mandatory       minimum    sentence         of   sixty

months’     imprisonment               as      set      forth       in        18        U.S.C.

                                              2
§ 924(c)(1)(A)(i).       This statutorily mandated minimum sentence

is per se reasonable.       United States v. Farrior, 535 F.3d 210,

224 (4th Cir. 2008).      We also find no error in the imposition of

the five-year term of supervised release. ∗

           In accordance with Anders, we have reviewed the record

and found no meritorious issues for appeal.          We therefore affirm

Rivers’s   conviction    and   sentence.   This   court   requires    that

counsel inform Rivers, in writing, of the right to petition the

Supreme Court of the United States for further review.               If he

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.          Counsel’s

motion must state that a copy thereof was served on Rivers.             We

dispense   with   oral    argument   because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




     ∗
       We requested supplemental briefing from the parties on
whether a violation of 18 U.S.C. § 924(c)(1)(A) was a Class A
felony under 18 U.S.C. § 3559(a)(1) (2006) authorizing a maximum
term of five years of supervised release under 18 U.S.C.
§ 3583(b)(1) (2006). After reviewing those briefs, we find that
Rivers is entitled to no relief on this issue.



                                     3